DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6/10/2021  are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





OBJECTION 
4.	Claim 1  objected to because of the following informalities:  Claim 1 recites duplicate toxic agents as the claim recites cholecalciferol and vitamin D3 however cholecalciferol is vitamin D3 and thus is a duplicate.   Appropriate correction is required.

NEW REJECTIONS
Upon further consideration, the following rejections are newly applied. 

Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 8, 12, 16-18 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 is directed to a liquid composition for killing a target verminous animal selected from the group consisting of rodents, marsupials, leporids and mustelids, the composition comprising from 0.01-60 % by weight of a toxicant component comprising one or more agents toxic to the target verminous animal, wherein the one or more toxic agents is/are selected from cholecalciferol, 25-hydroxycholecalciferol, vitamin D3, warafin and difenaceoum; and a liquid carrier system comprising 10-60 % by weight of a liquid solvent or dispersant for the toxicant component, which solvent or dispersant is selected from one or more of alcohols and from 40-70 % by weight the liquid carrier system of a dermal disruptant component for promoting or enhancing passage of the toxicant component into and/or through the skin of the target verminous animal, wherein 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

3)..  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is naturally 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in 3-4, 8, 12, 16-18 and 29, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use (killing vermin) does not amount to significantly more than the judicial exception. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. Even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature. The test is not whether if said ingredients are all found combined together in nature but rather if they are a naturally occurring ingredient. DMSO is a commercially manufactured dipolar aprotic solvent which is also a naturally occurring substance. It is apparently a part of earth’s complex sulfur cycle. DMSO is created in the atmosphere at a rate of 20-60 billion pounds per year from dimethyl sulfide, which is produced by metabolic processes in soil and sediments. DMSO is also found in natural 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. In order to overcome the rejection, the claim needs to require a synthetic non-natural ingredient rather than having alternative embodiments with natural or non-natural ingredient selections.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 12, 16, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US 2011/0257135), Prausnitz et al. “Skin Barrier and Transdermal Drug Delivery”, Banweer et al. “Development and Optimization of Transdermal System of Lisionopril dehydrate: Employing Permeation Enhancers”, and Herschler (US Patent 3,551, 554), Peterson et al. (5,296,222) and Bessette (US 2008/0269177).
Agnew (US 2011/0257135) (hereinafter Agnew) discloses topical pesticide formulations to kill pests such as mice and the formulations include cholecalciferol (vitamin D3) (i.e., toxicant) (abstract). Agnew discloses at least one carrier and the carrier or dermal penetrant may be any carrier that facilitates topical administration and delivery of the cholecalciferol transdermally (para 0013 and 0017). Preferably the carrier or one of the carriers is absolute alcohol, ethanol, n-methylpyrrolidone, or a glycol ether (para 0018). Agnew contemplates more than one carrier (see claim 4). The cholecalciferol (i.e., toxicant part i) is present from about 4 to 50 % (para 0015). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.
Agnew contemplates more than one carrier but does not specifically disclose the carrier system as recited in claim 1.
	Prausnitz et al. “Skin Barrier and Transdermal Drug Delivery” (hereinafter Prausnitz et al.) disclose DMSO is an enhancer as well as ethanol and propylene glycol which all achieve increased drug solubility and partitioning. Because DMSO is a superb solvent, higher drug concentrations can be achieved than with other solvents, but it also expands the stratum corneum barrier, permitting increased drug uptake and possibly an 
	Prausnitz et al. does not disclose the amount of co-solvent (ethanol) and DMSO. 
	Banweer et al. “Development and Optimization of Transdermal System of Lisionopril dehydrate: Employing Permeation Enhancers” (hereinafter Banweer et al.) disclose DMSO/propylene glycol (PG) added as penetration enhancers and ratio of 70:30 DMSO/PG showed the best in vitro drug flux and possesses excellent physio-chemical properties at normal and accelerated temperature conditions (abstract). DMSO (e.g., a sulfoxide of part b and PG  a propylene glycol of part a. 70% DMSO to 30 % PG overlaps with claim 1. ). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Banweer recognizes DMSO/PG ratio but not DMSO/ethanol. 
Herschel (US Patent 3,551, 554) (hereinafter Herschler) states that compositions that contain relatively high amounts of DMSO (at least 50 %) by weight DMSO are preferable in that they have been shown to increase percutaneous penetration in a highly significant manner (abstract col. 5, lines 59-67). Claim 1 recites a method of enhancing penetration into and across an external membrane barrier of a human or animal subject which comprises topical administration to the external membrane such that the active agent produces the desired physiological effect amount of DMSO sufficient to enhance penetration to achieve desired physiological effect (claim 1). The DMSO is at least about 50 % by weight the composition (claim 2). Example 15 discloses in selecting the route of administration for a given agent, obviously the known toxicity, side effects and effectiveness for a given route of administration should be take into account” and “dosage forms for topical administration may include solutions (paints), nasal sprays, lotions, ointments (creams and gels), suppositories and the like. The solutions and nasal sprays may simply comprise the agent dissolved in DMSO, optionally, with an amount of water, glycerin or other diluent. For nasal sprays and other mucous membrane applications isotonic saline may be preferable as a diluent. The DMSO may be present in these forms in various concentrations, say from about 10 % to about 75 % by weight or higher” (col. 6, lines 42-58). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify Agnew to specifically include a dual carrier that comprises one dermal disruptant and solvent or dispersant as taught in by the combination of Prausnitz et al., Banweer et al, and Herschler et al.  One would have been motivated to do so to arrive at a sufficient tissue penetrating system such 
	Regarding the use of DMSO and ethanol for permeation for animals, Peterson et al. (5,296,222) disclose permeation enhancers such as ethanol and DMSO and admixtures enhance permeation of biologically active agents by acting on the lipid matrix of the stratum carenum and enhance the permeation of biologically active agents (drugs) through the skin of an animal (col. 3, lines 15-38). Thus, application for permeation in animals would have been prima facie obvious to one of ordinary skill in the art. Furthermore, Bessette (US 2008/0269177) disclose pesticidal compositions which include rodenticides (para 0017) where these compositions typically comprise an inert carrier, in an amount in which the inert carrier can assist the instant active to be carried through a process or method of controlling pets. As such an amount of the inert carrier, the inventive pesticide compositions can comprise the inert carrier in an amount of from about 5 % to 99.9 %  where the carrier may be liquid. Examples of liquid carriers include those such as ethanol, dimethylsulfoxide and a mixture thereof (para 0063).  Thus, taken as a whole the combined teaches of the prior art suggest to one of ordinary skill in the art that skin penetrants (e.g., DMSO/ethanol) are useful to enhance the permeation of the desired drug which are applicable for use in rodenticide.  
good drug flux which is applicable for use in the carriers of Agnew-(i.e., drug permeation). Additionally, Peterson et al.  demonstrates enhanced permeation of active agents through skin of animals and that agents include DMSO and ethanol and combinations and Bessette recognizes rodenticide compositions containing carriers which may be liquid and composed of DMSO and ethanol in amounts anywhere from 5-99 .9 %. Taken as a whole the combined teaches suggest to one of ordinary skill in the art that skin penetrants (e.g., DMSO/ethanol) are useful to enhance the permeation of the desired drug which are applicable for use in rodenticide formulations.  

7.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US 2011/0257135), Agnew (US 2011/0257135), Prausnitz et al. “Skin Barrier and Transdermal Drug Delivery”, Banweer et al. “Development and Optimization of Transdermal System of Lisionopril dehydrate: Employing Permeation Enhancers”, Herschler (US Patent 3,551, 554), Peterson et al. (5,296,222) and Bessette (US 2008/0269177) as applied to claims 1, 3-4, 8, 12, 16, and 29  above, and further in view of Jones (US 8,142,801).
	Agnew in view of Prausnitz, Banweer, and Williams have been discussed supra and do not explicitly disclose inclusion of pheromones or attractants. Jones (US . 

8.	Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US 2011/0257135), Prausnitz et al. “Skin Barrier and Transdermal Drug Delivery”, Banweer et al. “Development and Optimization of Transdermal System of Lisionopril dehydrate: Employing Permeation Enhancers”,  Herschler (US Patent 3,551, 554), Peterson et al. (5,296,222) and Bessette (US 2008/0269177) as applied to claims 1, 3-4, 8, 12, 16, and 29  above, and further in view of  Atarashi et al. (US 2015/0173342).
	The modified Agnew has been discussed supra and discloses propellant but does not disclose further comprising up to 10 % by weight one or more adjunct components of which these may be aerosol propellants. 
	Atarashi et al. (US 2015/0173342) (hereinafter Atarashi et al.) disclose the pest control agent may include, in addition to the active ingredient, other materials such as solvents, propellants or other ingredients (para 0048). A typical active ingredient:propellant for a liquefied gas is 10-90:90-10 (volume ratio) which overlaps with up to 10 % of the instant claims. The propellant can be 5 wt % (para 0066). I would 

RESPONSE TO ARGUMENTS
9.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicant state that they stand by and reiterate all the previous submissions and arguments. 
	Applicant argues that the Examiner has ignored or incorrectly applied what the overall and actual complete teaching in each of these documents is telling a skilled person to do and hints at hindsight armed with knowledge of Applicants invention. Just because two documents deal with similar substances used in what appears to be related technical fields, does not automatically or inevitably mean that they are validly combinable. Applicants argue that the Examiner has dismissed Applicants arguments by saying that one cannot show non-obviousness by attacking references individually where they are based on the combination of references. But these are not so combinable in a valid and permissible way. 
	Applicants argue that even though Agnew might suggest in passing that combinations of his listed carriers/dermal disruptants could be used, he does not disclose any specific compositions and does not provide any disclosure about the 
	In response to this argument Applicants are focusing on the Examples however, a references is good for all that it teaches. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The Examiner disagrees that Agnew does not teach in an enabling manner. Although the Examples disclose single carrier, Agnew is enabled for using dual carries just as it suggests and one of ordinary skill in the art would know how to make and use the invention from the disclosure. One cannot ignore the obvious teachings of Agnew which explicitly recite dual carriers.  
	Applicants argue that Herschler is cream or gel and not liquid. The Examiner disagrees with this assertion as Herschler explicitly states “ in selecting the route of administration for a given agent, obviously the known toxicity, side effects and effectiveness for a given route of administration should be take into account” and “dosage forms for topical administration may include solutions (paints), nasal sprays, lotions, ointments (creams and gels), suppositories and the like. The solutions and nasal sprays may simply comprise the agent dissolved in DMSO, optionally, with an amount of water, glycerin or other diluent. For nasal sprays and other mucous membrane applications isotonic saline may be preferable as a diluent. The DMSO may be present in these forms in various concentrations, say from about 10 % to about 75 % by weight or higher” (col. 6, lines 42-58). Applicants allege Example 32 is 80 % which is outside the claims however, the reference discloses the DMSO may be present anywhere from 10 to 75 % by weight or higher and thus one skilled in the art would know that any of the amounts as disclosed are suitable not just the amount in the Example.
	Applicant again repeats the argument that Prausnitz, Banweer and Herschler are all to do with delivering beneficial transdermal drugs to humans and not how to kill vermin by applying toxicant to skin. 
	Applicant argues that Prausnitz et al. does not disclose the specific percent by weight range amounts of co-solvent (ethanol) and sulfoxide (DMSO). There is no specific amounts of DMSO whether alone or in combination with ethanol as a co-solvent that one might use to promote enhanced drug uptake. Applicant further argues that Prausniz et al. is towards delivery beneficial drugs transdermally to humans, for attaining positive therapeutic health effects and one skilled in the field of vermin poisons for killing rates would not naturally look to such a document in an unrelated field. 
	In response, the Examiner maintains the previous arguments.
Applicants are arguing the references individually because Agnew discloses killing vermin by applying toxicant agents to the skin. Agnew recognizes dermal penetrants that include, propylene glycol, dimethyl sulfoxide and ethanol and combinations (see para 0017). These are the exact same dermal penetrants disclosed in Prausnitz et al. Thus, it is recognized in the art that these are dermal penetrants that are applicable for use in carriers in killing vermin since Agnew recognizes such. Prausnitz et al. disclose DMSO is an enhancer as well as ethanol and propylene glycol increased drug solubility and partitioning. Because DMSO is a superb solvent, higher drug concentrations can be achieved than with other solvents, but it also expands the stratum corneum barrier, permitting increased drug uptake and possibly an increased rate of diffusion through the barrier. Incorporation of DMSO as a co-solvent with ethanol results in both increased drug solubility and partitioning. This indeed would be applicable to the teachings of Agnew because not only are they the exact same chemicals but these carriers are recognized to facilitate delivery of the cholecalciferol (e.g., the drug) transdermally (see para 0017). Bioenhancement of drug delivery to the skin in mice is also disclosed (Fig. 124.10 bottom of page 2071 of Prausnitz). 
Agnew discloses the exact same dermal penetrants for use as transdermal agents for delivering cholecalciferol to vermin. So the examiner is not just “assuming” that the agents of Prausnitz would be applicable to Agnew, they are already recognized by Agnew as being suitable for the same exact purpose in vermin transdermal delivery carriers. The Examiner disagrees that Prausnitz is teaching away from using a greater amount of DMSO where skin-feel and toxicity are a problem because in designing a composition to kill vermin these side effects are irrelevant. 
The rejection is based on a combination of references and not just Prausnitz on its own. Prausnitz et al. disclose DMSO as a co-solvent with ethanol results in both increased drug solubility and partitioning (Fig. 124.6)  Prausnitz et al. disclose DMSO is an enhancer as well as ethanol and propylene glycol which all achieve increased drug solubility and partitioning and Banweer et al. disclose DMSO/propylene glycol 70/30 whereas Herschel highlights that high amounts of DMSO (at least 50 %) by weight are increase percutaneous penetration in a highly significant manner where DMSO/PPG and DMSO/ethanol combinations have been disclosed. 
Regarding the argument that DMSO and ethanol are used for therapeutic benefit purposes, Agnew discloses these as carriers  for its vermin killing compositions.
Applicant argues that Applicant’s carrier system may include other components and is not consisting of and that Banweer comes nowhere close to Applicant’s claimed invention. 
In response, the Examiner did not allege that the liquid carrier system is drawn to consisting of. Rather as recited by the claims component a and b encompass embodiments where  carrier system has component a 30 % (10-60 % alcohols) and 70 % sulfoxide (DMSO) (40-70 % range). These are amounts as part of the carrier system. Banweer disclose 70:30 (DMOS/PG) and combined with the teachings of Prausnitz and Herschel the Examiner maintains the previous position that it would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of these known  permeation enhancer for the stated purpose of penetration enhancement through skin. Applicants’ state Banweer is delivering beneficial drugs transdermally to attain positive therapeutic effects however,  Banweer et al concerns itself with penetrations enhancers which showed good drug flux which is applicable for use in the carriers of Agnew-(i.e., drug permeation). It appears that the Examiner and Applicant are at an impasse and the Examiner recommends appealing to the Patent Trial and Appeal Board. 

CORRESPONDENCE

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615